DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                     DEMARCUS ANTOINE MILLS,
                            Appellant,

                                      v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D22-331

                               [April 21, 2022]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, Indian River County; Dan L. Vaughn,
Judge; L.T. Case No. 312007CF001258A.

   Martin L. Roth of Martin L. Roth, P.A., Fort Lauderdale, for appellant.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

CONNER, C.J., CIKLIN and KUNTZ, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.